460 F.2d 1068
Harold H. KNIGHT et al., Appellants,v.Lawrence E. MEHL, Appellee.
No. 71-1469.
United States Court of Appeals,Eighth Circuit.
Submitted June 14, 1972.Decided June 19, 1972.

Harold H. Knight, pro se.
Thomas E. Deacy, Jr., and Spencer J. Brown, Kansas City, Mo., for appellee.
Before MURRAH,* and VAN OOSTERHOUT, Senior Circuit Judges, and HEANEY, Circuit Judge.
PER CURIAM.


1
We have carefully reviewed the briefs and records in the above entitled matter, and affirm the decision of the District Court pursuant to Rule 14, Rules of the United States Court of Appeals for the Eighth Circuit.



*
 Senior Circuit Judge, Tenth Judicial Circuit, sitting by special designation